PER CURIAM.
Harold Graham, appearing pro se, appeals from an order of the Jefferson County District Court dismissing his petition for habeas corpus relief. The district court dismissed Graham’s petition because the allegations could be “fully litigated on appeal of the criminal case.” We have reviewed claims made by Graham twice before. See People v. Graham, 876 P.2d 68 (Colo.App.1994), cert. denied, No. 94SC169 (Colo. July 18, 1994) (appealing the decision of the court of appeals); Graham v. Gunter, 855 P.2d 1384 (Colo.1993) (holding that the trial court should Have converted the petition for habeas corpus relief into a motion for post-conviction relief). A writ of habeas corpus proceeding may not be used as a substitute for appeal. Nor are we required to entertain successive motions for similar post-conviction relief on behalf of the same prisoner. Turman v. Buckallew, 784 P.2d 774, 780 (Colo.1989); Henson v. People, 163 Colo. 302, 304, 430 P.2d 475, 475 (1967); Crim.P. 35(c)(3). After reviewing the allegations in Graham’s peti*364tion for habeas corpus, we conclude that the district court did not err in denying Graham’s claim for habeas corpus relief. Because the plaintiff has been granted an appeal and post-conviction review, we affirm the trial court’s dismissal of the petition for habeas corpus without written opinion pursuant to C.A.R. 35(e). Accordingly, the judgment of the district court is affirmed.
ROVIRA, C.J., and MULLARKEY, J., did not participate.